Exhibit 10.11
ASI Land Holdings, Inc.
4215 Fashion Square Blvd., Suite 3
Saginaw, MI 48603-1273
June 16, 2010
Jerry Polis
Davric Corporation
980 American Pacific Dr., Suite 111
Henderson, NV 89014
Dear Jerry:
Prior to the closing of the Plan of Agreement and Recapitalization of ASI
Technology Corporation (ASIT), it was agreed that ASIT would sell its water
rights to Davric Corporation for a total of Three Hundred Thousand Dollars
($300,000).
We are requesting that a payment arrangement be made wherein Davric Corporation
will pay ASIT $100,000 per month for three months under an installment sale
arrangement. The payment due dates will be as follows:

         
Due immediately
  $ 100,000  
July 15, 2010
  $ 100,000  
August 15, 2010
  $ 100,000  

A bill of sale will be completed upon final payment.
If this installment sale arrangement is acceptable to you, please sign below and
return a signed copy to our office.

             
Best Regards,
      Acknowledgement:    
 
           
ASI Technology Corporation
      Davric Corporation    
 
           
/s/ Joel C. Robertson
 
Joel C. Robertson, President
      /s/ Jerry E. Polis
 
Jerry E. Polis, President    

 

